10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00021-WBS Document1 Filed 01/24/19 Page 1of5
McGREGOR W. SCOTT

United States Attorney ,
United Stes Attone FILED

Assistant United States Attorney

501 I Street, Suite 10-100 .
Sacramento, CA 95814 JAN 2 & 2019
Telephone: (916) 554-2700 CLERK, U.S. DISTRICT COURT

Facsimile: (916) 554-2900 EASTERN DISTRICT OF catiFomnt
av
U

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.2: 1 9 - €R - 0 0217WeBS
Plaintiff, 26 U.S.C. § 7206(1) — Making and Subscribing a
False Tax Return (3 counts); 26 U.S.C. § 7212(a) -—
Vv. Corruptly Endeavoring to Impede the Due

Administration of the Internal Revenue Laws
BRIAN BELAND, and DENAE BELAND,

Defendants.

 

 

INDICTMENT

COUNT ONE: [26 U.S.C. § 7206(1) — Making and Subscribing a False Tax Return]

The Grand Jury charges: THAT

BRIAN BELAND,

defendant herein, on or about October 15, 2012, in the County of El Dorado, State and Eastern District
of California, did willfully make and subscribe a U.S. Individual Income Tax Return for the calendar
year 2011, which was verified by a declaration that it was made under the penalties of perjury and which
he did not believe to be true and correct as to every material matter. In that income tax return, which
was filed with the Internal Revenue Service, BRIAN BELAND reported $228,572 in business losses on
his Schedule C, whereas he then and there well knew that business expenses listed on the Schedule C
were false, in violation of Title 26, United States Code, Section 7206(1).
//
If

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00021-WBS Document1 Filed 01/24/19 Page 2 of 5

COUNT TWO: [26 U.S.C. § 7206(1) ~ Making and Subscribing a False Tax Return]

The Grand Jury further charges: TH A T
BRIAN BELAND,

defendant herein, on or about October 15, 2013, in the County of El Dorado, State and Eastern District
of California, did willfully make and subscribe a U.S. Individual Income Tax Return for the calendar
year 2012, which was verified by a declaration that it was made under the penalties of perjury and which
he did not believe to be true and correct as to every material matter. In that income tax return, which
was filed with the Internal Revenue Service, BRIAN BELAND reported $335,087 in business losses on
his Schedule C, whereas he then and there well knew that business expenses listed on the Schedule C
were false, in violation of Title 26, United States Code, Section 7206(1).
COUNT THREE: [26 U.S.C. § 7206(1) — Making and Subscribing a False Tax Return] -

The Grand Jury further charges: THAT

BRIAN BELAND,
defendant herein, on or about October 15, 2014, in the County of El Dorado, State and Eastern District
of California, did willfully make and subscribe a U.S. Individual Income Tax Return for the calendar
year 2013, which was verified by a declaration that it was made under the penalties of perjury and which
he did not believe to be true and correct as to every material matter. In that income tax return, which
was filed with the Internal Revenue Service, BRIAN BELAND reported $241,964 in business losses on
his Schedule C, whereas he then and there well knew that business expenses listed on the Schedule C
were false, in violation of Title 26, United States Code, Section 7206(1).
COUNT FOUR: [26 U.S.C. § 7212(a) — Endeavoring to Obstruct the Due Administration of the Internal
Revenue Laws]
The Grand Jury further charges: TH A T
BRIAN BELAND and DENAE BELAND,

defendants herein, as follows:

1, In or about October 2014, the Internal Revenue Service began an audit of the 2012
Individual Tax Return filed by BRIAN BELAND and DENAE BELAND, of which defendants were

notified in a letter from the Internal Revenue Service dated October 30, 2014. In or about December

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00021-WBS Document1 Filed 01/24/19 Page 3 of 5
2014, the audit was expanded to include the 2011 Individual Tax Return filed by BRIAN BELAND and
DENAE BELAND and the 2013 Individual Tax Return filed by BRIAN BELAND, of which defendants
were notified in letters from the Internal Revenue Service dated December 11, 2014.
2. Beginning no later than on or about January 21, 2015, and continuing through on or about
August 19, 2015, in the County of El Dorado, State and Eastern District of California, BRIAN
BELAND and DENAE BELAND did corruptly endeavor to obstruct and impede the due administration

‘of the Internal Revenue laws by committing various deliberate acts, including making false statements to

revenue agents and preparing and providing to revenue agents documents listing false business

expenses. For example:

a) On or about January 21, 2015, BRIAN BELAND and DENAE BELAND
attended an interview with Internal Revenue Service revenue agents during which BRIAN

BELAND and DENAE BELAND corruptly made false statements.
b) Following the January meeting, BRIAN BELAND and DENAE BELAND

continued to corruptly make false statements to revenue agents through written materials
submitted to the Internal Revenue Service. BRIAN BELAND and DENAE BELAND corruptly
prepared and submitted to the Internal Revenue Service documents reporting false business
expenses for the tax years 2011, 2012, and 2013. On or about March 20, 2015, DENAE
BELAND corruptly mailed to revenue agents performing the audit a CD containing spreadsheets

listing false business expenses.

c) On or about August 19, 2015, BRIAN BELAND and DENAE BELAND attended
a second interview with Internal Revenue Service revenue agents during which BRIAN
BELAND and DENAE BELAND corruptly made additional false statements.

in violation of Title 26, United States Code, Section 7212(a).

4s ignature on file w/AUSA

> )

McGREGOR W. SCOTT
United States Attorney

 

INDICTMENT

 
Case 2:19-cr-00021-WBS Document1 Filed 01/24/19 Page 4of5
yf 1 9- CR - 002 1 WBS

 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

vs.

BRIAN BELAND, and
DENAE BELAND,

 

INDICTMENT

VIOLATION(S): 26 U.S.C. § 7206(1) — Making and Subscribing a False Tax Return (3 counts);
26 U.S.C. § 7212(a) —Corruptly Endeavoring to Impede the Due Administration of the Internal Revenue Laws

 

A true bill /s! Signature on file w/AUSA

 

 

   

GPO 863 525
 

Case 2:19-cr-00021-WBS Document1 Filed 01/24/19 Page 5of5

Defendants
Brian Beland
Denae Beland

COUNTS 1-3:

VIOLATION:

PENALTIES:

United States v. Brian Beland et al
Penalties for Indictment

BRIAN BELAND
26 U.S.C. § 7206(1) - Making and Subscribing a False Tax Return

For each count:

Up to 3 years in prison; or

Fine of up to $100,000; or both fine and imprisonment
Supervised release of up to 1 year

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 4:

VIOLATION:

PENALTIES:

ALL DEFENDANTS

26 U.S.C. § 7212(a) - Corruptly Endeavoring to Impede the Due
Administration of the Internal Revenue Laws

Up to 3 years in prison; or
Fine of up to $5,000; or both fine and imprisonment
Supervised release of up to 1 year

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 
